EXHIBIT 10.4

SENSOIL LTD - REPRESENTATIVE AGREEMENT

April 17

, 2013



This REPRESENTATIVE AGREEMENT (herein after referred as the “Agreement”) is
executed as of the 17th day of April 2013 (the “Effective Date”) by and between
SENSOIL Innovations Ltd, an Israeli company, with an address: 27 Maskit St.,
Hertzliya 46733 Israel, herein after referred as SENSOIL and Dynamic
Applications Corp., a Delaware corporation with offices located at 14 Menachem
Begin Street, Ramat Gan, 52700 Israel, herein after referred to as the
"Representative."

Whereas

, SENSOIL is engaged in the design, development, manufacture, install and
service of Vaduze Monitoring Systems (VMS) a system designed to detect and
monitoring soil contamination, floods, breaching of dams and Heap Leaching
processes.



WHEREAS,

The ‘Territory’ is defined as the United States.



Whereas

, Representative is engaged in, among other fields, providing services as a
representative of identifying and finding business and sales opportunities with
customers for the Mining industry in the Territory; and



Whereas

, SENSOIL and Representative desire to enter into a mutual agreement by which
Representative shall be appointed as a non-exclusive Sales Representative of
SENSOIL in the Territory; and



NOW, THEREFORE,

the parties of this Agreement (hereinafter referred to individually as a "Party"
and collectively as the "Parties") intending to be legally bound agrees as
follows:



1. Appointment

1.1. SENSOIL hereby appoints Representative as its non-exclusive Sales
Representative in the Territory with regard to SENSOIL Activities pursuant to
the terms and conditions set forth and Representative hereby accepts such
appointment.

1.2. Representative agrees not to act in the same capacity for any other firm,
company, party or person which is a direct competitor of SENSOIL or has
comparable activities to those of SENSOIL as representative, agent or otherwise
without SENSOIL’s prior written consent.

1.3. The above appointment is not intended to and shall not imply an employment
agreement and both parties shall remain independent contractors and no Party
shall engage or pledge the other's authority or credit except with a written
approval by either Party on a case-to-case basis.

1.4. Representative will promote SENSOIL's activities and assist to the fullest
extent possible in selling SENSOIL’s equipment and services. Representative
shall have no authority whatsoever to execute contracts or bind SENSOIL in any
respect unless Representative receives prior authorization from SENSOIL.

1.5. Representative will devote efforts in on-going education about SENSOIL’s
products and the broader mining market to increase their capabilities in
opportunity identification and assistance in closing new opportunities.

1.6. In order to maintain its representation in the Territory, Representative
hereby commits to SENSOIL to purchase at least, the minimum Purchase Targets
(“Minimum Purchase”) during the Term of this Agreement. Renewal of this
Agreement will depend on fulfilling the Minimum Purchase terms and will be done
at least once a year. The Minimum Purchase is set forth as Appendix 2.

2. Activities of Representative

Representative will use its best reasonable efforts to provide the following
main services:

2.1. Representative will represent SENSOIL in a professional manner.

2.2. Representative shall find and identify customers for SENSOIL as well as
intimately support SENSOIL in its efforts to negotiate and sign final contracts
with clients.

2.3. On quarterly basis, Representative shall provide reports to SENSOIL about
the status of the market regarding SENSOIL activities including information
concerning ongoing projects, potential projects, interesting parties, tenders
and additional background information which SENSOIL may need in order to support
Representative and/or SENSOIL activities.

2.4. In case of an arising conflict of interest, Representative shall Inform
SENSOIL immediately and is to consider SENSOIL’s interest on a
non-discriminatory basis.

2.5. Representative shall notify SENSOIL, in writing, of all qualified potential
customers and projects being pursued as soon as practical in the process.
Representative agrees to use SENSOIL’s project qualification process to get all
key project details and to limit project lead submissions to higher probability
opportunities.

2.6. Representative shall display SENSOIL products at all relevant trade shows
it attends and present SENSOIL products to all potential prospects and potential
customers.

2.7. Representative shall pay for all goods per SENSOIL standard payment terms,
or by other payment means, as agreed upon by SENSOIL and Representative, prior
to shipment of goods.

2.8. Representative will not remove equipment labels, including safety and
advisory labels, or in any way mask the fact that SENSOIL is the original
manufacturer. Representative will get approval before affixing any additional
labels to the equipment.

2.9. Representative will not commit SENSOIL to any returns, credits or
adjustments.

2.10. Representative agrees to keep confidential all customer information,
prices, technical and engineering data, quotes and other information designated
confidential.

2.11. Upon termination of this Agreement, Representative agrees to return all
literature, price lists, quotes and other proprietary materials including those
materials produced by Representative referencing or relating to SENSOIL.

2.12. Representative will not assign or transfer this agreement to any other
party.

2.13. In the event SENSOIL invoices Representative directly, than Representative
agrees to pay any and all collection and legal fees associated with the
collection of unpaid invoices, finance charges or the enforcement of any terms
of this agreement.

2.14. In the event SENSOIL invoices a third party on a project where
Representative was the representative, Representative will assist SENSOIL in the
collection of unpaid invoices, and share in the out of pocket expenses incurred
by SENSOIL in the collection of unpaid invoices, finance charges and other
charges in the event of default by the third party.

2.15. Representative shall submit yearly sales forecasts to SENSOIL and make all
efforts to come reasonably close to achieving that forecast. Representative must
maintain a minimum level of business at all times, as defined in Appendix 2.

2.16. Representative shall provide SENSOIL with the names and contact
information of all those it quotes SENSOIL equipment to.

2.17. Representative shall follow-up, in a timely fashion, all leads supplied by
SENSOIL and report back to SENSOIL with findings.

3. Assistance of SENSOIL

3.1. SENSOIL shall afford Representative a reasonable opportunity to promote
SENSOIL activities for sales, marketing and representative services. For this
purpose SENSOIL will supply Representative with all available information
necessary or expedient for the effective promotion of the activities.

3.2. SENSOIL shall inform Representative on technical and other particulars of
plants and systems within SENSOIL's delivery program on an as needed basis.

3.3. SENSOIL will advise Representative on pursuing or knowledge of any project
identified, in writing, and notify if either to continue or advises
Representative not to engage further with the customer or to find the best way
to incorporate Representative’s services into the already begun SENSOIL’s sales
process.

3.4. Representative has, in no event, the right to retain any information,
documents, etc. which is connected with, related to or resulting from the
contractual relationship between the Parties, and Representative shall return
all documents upon SENSOIL's request.

3.5. SENSOIL will supply Representative with current product pricing information
and will promptly notify Representative of any price changes.

3.6. SENSOIL will ship all equipment and supply all required documentation in a
timely manner.

4. Commissions

4.1. In consideration of the activities and services offered or rendered to
SENSOIL by Representative pursuant to this Agreement, SENSOIL shall pay an
accumulative fee on projects that are sold and executed as described in Appendix
1.

4.2. The commissions provided herein shall be the sole and exclusive
remuneration or consideration Representative shall be entitled to receive for
the fulfillment of its obligations under this Agreement. Upon the expiry of this
Agreement, Representative shall not be entitled to any further payments.

4.3. The remuneration shall be paid in US$, unless otherwise agreed in writing,
and shall become due and payable no later than 45 days after receipt of final
payment by the client.

4.4. In case SENSOIL enters into a service contract Representative will have the
option to either receive the same payment schedule as above, or a negotiated
larger amount in payments spread out over a portion of the term of finance
contract.

4.5. Representative shall bear its own general and administrative expenses.

4.6. Local taxes have to be borne by Representative.

4.7. Any SENSOIL product or equipment that is purchased and then resold by
Representative will not be eligible for any commission’s payment. The resale
prices will be mutually agreed upon, in advance.

5. Indemnification

Within the scope of its insurances, SENSOIL shall hold harmless and indemnify
Representative from and against all damages and claims based on, connected with,
related to or resulting out of the promotion of SENSOIL activities or erection,
construction, operation or use of the plants or systems in the Territory, unless
such damages or claim is based on willful misconduct, gross exaggeration, or
gross negligence of Representative

6. Duration

6.1 This Agreement shall commence as of the Effective Date and shall be valid
thereafter for an initial period until twelve (12) months. It shall continue
thereafter automatically for periods of one year each, unless written notice of
termination of change is given by either side to the other side at least 3
months prior to the end of the initial period or to the end of any renewal
period thereafter.

6.2 Immediate termination of this Agreement shall result if: (a) either Party is
judged bankrupt or has a receiver appointed or files a petition in bankruptcy;
(b) either Party fails to perform or observe materially any of the obligations
imposed on it and does not remedy such failure within 30 days after receipt of
the written notice of the innocent Party to remedy the same, and the innocent
Party by further written notice terminates this Agreement, being understood that
such termination is without prejudice to the innocent Party's rights to damages
arising out of that failure.

6.3 Upon termination or expiration of this Agreement, Representative shall have
no claim against the SENSOIL for any compensation arising out of the termination
of this Agreement or the loss by the Representative of any rights under this
Agreement to market and sell products in the Territory or for reimbursement of
expenses incurred by Representative in carrying out its duties hereunder,
including without limitation, marketing expenses incurred and expenses
associated with obtaining the required approvals. It is the intention of the
Parties that their relationship and the respective rights of the Parties shall
be governed strictly in accordance with the terms of this Agreement, including
without limitation the provisions of this Agreement relating to the rights of
SENSOIL to terminate this Agreement without further compensation and without
otherwise being subject to claims from Representative, which Representative, to
the fullest extent allowed by law, hereby fully and irrevocably waives, except
as otherwise expressly provided herein.

7. Assignment

Neither Party may assign or transfer any right or obligation under this
Agreement without the prior written consent thereto of the other Party.

8. Miscellaneous

8.1 This Agreement contains the entire understanding of the Parties hereto with
respect to the subject matter hereof superseding all prior agreements or
understandings whether oral or written and may not be changed in any manner
except in form of written contract amendments executed by authorized
representatives of the Parties.

8.3 The Parties hereto recognize that it is impossible to elaborate in advance
all operating details of this Agreement, In discharging the respective duties
and Obligations hereunder the Parties shall apply the standards of good faith
and commercial loyalty.

8.4 While acting under this Agreement Representative shall use and apply in all
respects such care and diligence it would use and apply if it were acting for
its own risk and account. In any event Representative shall only be liable for
direct damages.

8.5 The failure of either Party to this Agreement to require the performance of
any term hereof or the waiver by either Party of any breach hereunder shall not
bear subsequent breach, but any waiver shall only be valid if in writing and
signed by the Party against whom the same Is thought to be enforced.

8.6 If Representative fails to meet the Minimum Purchase, SENSOIL may at its
option, either immediately terminate this Agreement and appoint one or more
other distributors or representatives to sell, lease, or otherwise market its
products in the Territory.

8.7 This Agreement shall be construed, interpreted and governed in accordance
with the laws of Israel.

8.8 This Agreement may be signed in counterparts, and shall be considered as a
single? executed Agreement when identical counterparts are signed by each Party.

8.9 SENSOIL standard payment terms and conditions apply.

8.10 SENSOIL standard warranties apply.

9. Confidentiality

9.1 Representative undertakes to treat all Information received through the
cooperation with SENSOIL as confidential and not to disclose any information
like for example business activities and processes and designs of SENSOIL to
third parties even after termination of this Agreement (unless such disclosure
is made under this Agreement and with the knowledge and consent SENSOIL) and not
to use such information against the Interests of SENSOIL. Representative shall
be fully liable to SENSOIL for any damage that may result from the
non-compliance with this secrecy clause. Publications by Representative with
respect to SENSOIL products require prior written consent of SENSOIL.

9.2 All drawings, memoranda, reports and any other documentation furnished to
Representative by SENSOIL shall remain the sole property of SENSOIL and shall be
returned completely to SENSOIL immediately after termination of this Agreement
together with any copies that may have been made. All correspondence with
SENSOIL's actual and prospective customers shall be returned unless needed by
Representative for legal or taxation purposes. In the latter case, SENSOIL shall
be given the opportunity to make copies of such documentation. Representative
shall have no right of retention of any such documentation.

9.3 Representative agrees not to knowingly supply any SENSOIL equipment to
SENSOIL commercial competitors without prior, written approval from SENSOIL.
Representative will not directly or indirectly copy or reverse engineer any
SENSOIL product, trademark, trade name, or web site. Further, Representative
agrees to assist SENSOIL in preventing others from doing so, and will promptly
report to SENSOIL any attempts to do so.

9.4 Representative acknowledges that SENSOIL Systems’ trademarks and web site
are the exclusive property of SENSOIL and all use thereof by Representative
shall inure to the benefit of SENSOIL. No right, title, or interest in or to the
trademarks or web site is granted, nor shall such right, title or interest at
anytime transfer to Representative. Representative agrees to adopt and use the
trademarks solely in a manner prescribed by SENSOIL. Any advertising using the
trademarks or web site shall only be undertaken by Representative in the form
provided by prototype formats provided by SENSOIL or, if developed independently
by Representative, only upon obtaining written approval of SENSOIL, which may be
given or withheld at SENSOIL Systems’ sole discretion. All such advertising
shall include such trademark notices as SENSOIL may direct.

10. AMENDMENTS

This Agreement contains the entire provisions between the parties in connection
with the issues constituting their purpose and supersedes any prior agreements,
contracts, and understandings, either oral or written. No modification,
amendment, or extension of this Agreement shall be binding unless it is in
writing and signed by the parties.

(SIGNATURES ON FOLLOWING PAGE)

IN WITNESS WHEREOF

; the Parties have executed this Agreement as of the date first written above.



DYNAMIC APPLICATIONS CORP. SENSOIL LTD NAME: Eli Gonen NAME: David Waxman & Oded
Sagee TITLE: Chairman TITLE: Chairman and CEO respectively ADDRESS: 14 Menachem
Begin street ADDRESS: 27 Maskit St., Ramat Gan Israel Hertzliya 46733 Israel  
DATE: April 17, 2013 DATE: April 17, 2013 SIGNATURE:

/s/ Eli Gonen

Chairman

SIGNATURES:

/s/ David Waxman /s/ Oded Sagee

Chairman CEO

Appendix 1:

COMMISSIONS

These commission schedules are set out as a general guide and recognized as the
basis for commission payments without additional mutually agreed upon
negotiations. Many projects will have unique situations and may justify
increasing or lowering these percentages on a case by case situation. It is
required that both parties co-sign a written agreement on any proposed changes
to the commission schedules outlined below for a specific project.

It is recognized, by both parties, that to earn the commission percentages in
these tables the representative must actively find the opportunity, manage
positive customer relationships throughout the bidding process, assist in the
strategy on the bid submission and be a collaborator in the final negotiations
and ultimately SENSOIL must win and execute the project.

Up to US $ 5 million - 25% of net sale (excluding Tax, levies, transportation
and any third party)

Above US $ 5million - 20%

After-market parts sales will be paid per each individual portfolio company
standards and only if Representative is directly involved in the sale.

Commission values will exclude the freight, installation and large buy-out
items.